Exhibit 10.3

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

BLUE CALYPSO, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Warrant No. 2012 - 1

 

Dated: April 19, 2012  

 

Blue Calypso, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for value received, LMD Capital, LLC or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of Six Million
Five Hundred Thousand (6,500,000) shares of common stock, $0.0001 par value per
share (the “Common Stock”), of the Company at an exercise price equal to $0.10
per share (as adjusted from time to time as provided in Section 9, the “Exercise
Price”), at any time and on or after the date hereof (the “Initial Exercise
Date”) and through and including the Expiration Date (as defined below), and
subject to the following terms and conditions.  This Warrant (this “Warrant”) is
one of a series of similar warrants issued pursuant to that certain Securities
Purchase Agreement, dated as of April 19, 2012, by and among the Company and the
Purchasers identified therein (the “Purchase Agreement”). All such warrants are
referred to herein, collectively, as the “Warrants.”  Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.

 

1.                                      Certain Definitions.  In additional to
the terms defined elsewhere in this Warrant, the following terms have the
meanings indicated in this Section 1:

 

(a)                                 “Expiration Date” shall be the earliest of
(i) the fifth (5th) anniversary of the Initial Exercise Date of this Warrant,
and (ii) the closing date of a Merger.

 

(b)                                 “Merger” means (A) the closing of the sale,
transfer or other disposition of all or substantially all of the Company’s
assets, (B) the consummation of the merger or consolidation of the Company with
or into another entity (except a merger or consolidation in which the holders of
capital stock of the Company immediately prior to such merger or consolidation
continue to hold at least 50% of the voting power of the capital stock of the
Company or the surviving or acquiring entity), or (C) the closing of the
transfer (whether by merger, consolidation or otherwise), in one transaction or
a series of related transactions, to a person or group of affiliated persons
(other than an underwriter of the Company’s securities), of the Company’s
securities if, after such closing, such person or group of affiliated persons
would hold 50% or more of the outstanding voting stock of the Company; provided,
however, that a transaction shall not constitute a Merger if its sole purpose is
to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately prior to such transaction.

 

(c)                                  “Warrant Share” is a share of the Company’s
capital stock for which the Holder is entitled to subscribe for and purchase by
exercising this Warrant.

 

--------------------------------------------------------------------------------


 

2.                                      Registration of Warrant.  The Company
shall register this Warrant, upon records to be maintained by the Company for
that purpose (the “Warrant Register”), in the name of the record Holder hereof
from time to time.  The Company may deem and treat the registered Holder of
record of this Warrant as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary.

 

3.                                      Registration of Transfers.  The Company
shall register the transfer of any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, with the Form of Assignment attached
hereto duly completed and signed, to the Company at its address specified
herein.  Upon any such registration of transfer, a new warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder.  The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of a Warrant.

 

4.                                      Exercise and Duration of Warrant.

 

(a)                                 This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the Initial
Exercise Date and including the Expiration Date.  At 5:30 P.M., New York City
time on the Expiration Date, the portion of this Warrant not exercised prior
thereto shall be and become void and of no value.

 

(b)                                 A Holder may exercise this Warrant by
delivering to the Company (i) an exercise notice, in the form attached hereto
(the “Exercise Notice”), appropriately completed and duly signed, and
(ii) payment of the Exercise Price for the number of Warrant Shares as to which
this Warrant is being exercised, and the date such items are delivered to the
Company (as determined in accordance with the notice provisions hereof) is an
“Exercise Date.”  The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder.  Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

 

(c)                                  Cashless Exercise.  At the option of the
Holder, this Warrant may be exercised, in whole or in part, by means of a
“cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of Warrant Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:

 

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

5.                                      Delivery of Warrant Shares.

 

(a)                                 Upon exercise of this Warrant, the Company
shall promptly (but in no event later than five Trading Days after the Exercise
Date) issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder and in such name or names as the Holder may
designate, a certificate for the Warrant Shares issuable upon such exercise or,
if the Company is then a participant in the Deposit

 

2

--------------------------------------------------------------------------------


 

or Withdrawal at Custodian system at The Depository Trust Company and either
(A) there is an effective registration statement permitting the resale of the
Warrant Shares by the Holder (and the Holder provides the Company or the
Company’s counsel with any reasonable requested certifications with respect to
future sales of such Warrant Shares) or (B) the shares are eligible for resale
by the Holder without the requirement for the Company to be in compliance with
the current public information requirements pursuant to Rule 144, and otherwise
without volume or manner-of-sale restriction or limitation pursuant to Rule 144,
by crediting the account of the Holder’s prime broker.  The Holder, or any
Person so designated by the Holder to receive Warrant Shares, shall be deemed to
have become the holder of record of such Warrant Shares as of the Exercise Date.

 

(b)                                 This Warrant is exercisable, either in its
entirety or, from time to time, for a portion of the number of Warrant Shares. 
Upon request by the Holder following one or more partial exercises, the Company
shall issue or cause to be issued, at its expense, a New Warrant evidencing the
right to purchase the remaining number of Warrant Shares.

 

6.                                      Charges, Taxes and Expenses.  Issuance
and delivery of certificates for shares of Common Stock upon exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer
tax, withholding tax, transfer agent fee or other incidental tax or expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificates for Warrant Shares or Warrants in a name
other than that of the Holder.  The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.

 

7.                                      Replacement of Warrant.  If this Warrant
is mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation hereof, or in lieu
of and substitution for this Warrant, a New Warrant, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable bond or indemnity, if requested. 
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe.

 

8.                                      Reservation of Warrant Shares.  The
Company covenants that it will at all times reserve and keep available out of
the aggregate of its authorized but unissued and otherwise unreserved Common
Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other contingent purchase rights of persons other
than the Holder (after giving effect to the adjustments of Section 9, if any).
The Company covenants that all Warrant Shares so issuable and deliverable shall,
upon issuance and the payment of the applicable Exercise Price in accordance
with the terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.  The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.

 

9.                                      Certain Adjustments.  The Exercise Price
and number of Warrant Shares issuable upon exercise of this Warrant are subject
to adjustment from time to time as set forth in this Section 9.

 

(a)                                 Stock Dividends and Splits.  If the Company,
at any time while this Warrant is outstanding, (i) pays a stock dividend on its
Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) subdivides outstanding shares of

 

3

--------------------------------------------------------------------------------


 

Common Stock into a larger number of shares, or (iii) combines outstanding
shares of Common Stock into a smaller number of shares, then in each such case
the Exercise Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event.

 

(b)                                 Number of Warrant Shares.  Simultaneously
with any adjustment to the Exercise Price pursuant to paragraph (a) of this
Section, the number of Warrant Shares that may be purchased upon exercise of
this Warrant shall be adjusted proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the increased or decreased
number of Warrant Shares, as the case may be, shall be the same as the aggregate
Exercise Price in effect immediately prior to such adjustment.

 

(c)                                  Subsequent Equity Sales.  If prior to the
first anniversary of the Initial Exercise Date of this Warrant, the Company
shall issue shares of Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock, at a price per share less than the
Exercise Price (if the holder of the Common Stock or Common Stock Equivalent so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights issued in connection with such issuance,
be entitled to receive shares of Common Stock at a price less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price), then, the Exercise Price shall be adjusted in accordance with the
formula:

 

 

 

 

 

 

 

P

 

 

 

 

 

 

E’

=

E

x

O

+

E

 

 

 

 

 

 

 

 

 

 

A

 

 

 

 

 

 

 

 

 

where:

 

E’                            =                                 the adjusted
Exercise Price.

 

E                                =                                 the then
current Exercise Price.

 

O                               =                                 the number of
shares of Common Stock outstanding immediately prior to the issuance of such
additional shares.

 

P                                 =                                 the
aggregate consideration received for the issuance of such additional shares.

 

A                               =                                 the number of
shares outstanding of Common Stock immediately after the issuance of such
additional shares of Common Stock.

 

(i)                                     Such adjustment shall be made whenever
such Common Stock or Common Stock Equivalents are issued.

 

(ii)                                  This Section 9(c) shall not apply to:

 

(1)                                 any of the transactions described in
subsections (a) or (b) of this Section 9;

 

4

--------------------------------------------------------------------------------


 

(2)                                 the issuance, conversion, exchange or
exercise of any securities pursuant to the Purchase Agreement;

 

(3)                                 the issuance of options exercisable for
Common Stock to employees, officers, consultants or directors of the Company or
its Subsidiaries;

 

(4)                                 the issuance of Common Stock issuable upon
the conversion, exchange or exercise of other securities, warrants, options or
similar rights, which securities were issued before the Initial Exercise Date,
provided such securities are not amended after the Initial Exercise Date to
increase the number of shares of Common Stock issuable thereunder or to lower
the exercise or conversion price thereof; or

 

(5)                                 the issuance of Common Stock, options,
warrants or other convertible securities issued to strategic partners of the
Company in connection with transactions consummated with such strategic partners
in furtherance of the Company’s business objectives.

 

(d)                                 Calculations.  All calculations under this
Section 9 shall be made to the nearest cent or the nearest 1/100th of a share,
as applicable.

 

(e)                                  Notice of Corporate Events.  In the event
(i) the Company shall take a record of the holders of the securities at the time
receivable upon the exercise of this Warrant for the purpose of entitling them
to receive any dividend or other distribution, or any right to subscribe for or
purchase any shares of stock of any class or any other securities, or to receive
any other right, (ii) of any capital reorganization of the Company, (iii) of any
reclassification of the capital stock of the Company, (iv) of any Merger or (v)
of any voluntary dissolution, liquidation or winding-up of the Company, then,
and in each such case, the Company will mail or cause to be mailed to the Holder
a notice specifying, as the case may be, (A) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (B) the date on
which such reorganization, reclassification, Merger, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of the securities at the time receivable upon the exercise of this
Warrant shall be entitled to exchange such securities for the securities or
other property deliverable upon such reorganization, reclassification, Merger,
dissolution, liquidation or winding-up.  Such notice shall be mailed at least
ten (10) days prior to the date therein specified.

 

10.                               Expiration Date Acceleration. Subject to the
provisions of this Section 10, if, while a registration statement filed with the
Commission is effective registering the resale of the Warrant Shares, (i) the
VWAP (as defined in the Purchase Agreement) for each of 30 consecutive Trading
Days (as defined below) (the “Measurement Period”) exceeds 250% of the
then-effective Exercise Price (ii) the average daily trading volume for such
Measurement Period exceeds 1,000,000 shares of Common Stock per Trading Day
(subject to adjustment for forward and reverse stock splits, recapitalizations,
stock dividends and the like after the Initial Exercise Date) and (iii) the
Holder is not in possession of any information that constitutes, or might
constitute, material non-public information which was provided by the Company,
then the Company may, within three (3) Trading Days of the end of such
Measurement Period, accelerate the Expiration Date of all or any portion of this
Warrant for which an Exercise Notice has not yet been delivered (such right, the
“Acceleration Right”). To exercise this right, the Company must deliver to the
Holder an irrevocable written notice (an “Acceleration Notice”), indicating
therein the unexercised portion of this Warrant to which such notice applies.
Any portion of this Warrant subject to such Acceleration Notice for which an
Exercise Notice shall not have been received by the Company by 5:30 p.m. (New
York City time) on the tenth Trading Day after the date the Acceleration Notice
is received by the Holder will be cancelled (and not exercisable thereafter).
Any unexercised portion of this Warrant to which the Acceleration Notice does
not pertain will be unaffected by such Acceleration

 

5

--------------------------------------------------------------------------------


 

Notice. Subject again to the provisions of this Section 10, the Company may
deliver subsequent Acceleration Notices for any portion of this Warrant for
which the Holder shall not have delivered an Exercise Notice.

 

11.                               Payment of Exercise Price.  The Holder shall
pay the Exercise Price in immediately available funds or via a cashless exercise
in accordance with Section 4(c).

 

12.                               Exercise Limitations. The Company shall not
effect any exercise of this Warrant, and the Holder shall not have the right to
exercise any portion of this Warrant, pursuant to Section 4(b) or otherwise, to
the extent that after giving effect to such issuance after exercise as set forth
on the applicable Exercise Notice, the Holder (together with the Holder’s
Affiliates, and any other person or entity acting as a group together with the
Holder or any of the Holder’s Affiliates) would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (a) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and
(b) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any other
Warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 12, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 12 applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
an Exercise Notice shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 12, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the
case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of the Holder, the Company shall within two Trading Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The Beneficial
Ownership Limitation provisions of this Section 12 may be waived by the Holder,
at the election of the Holder, upon not less than 61 days’ prior notice to the
Company to change the Beneficial Ownership Limitation to 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant, and the
provisions of this Section 12 shall continue to apply. Upon such a change by the
Holder of the Beneficial Ownership

 

6

--------------------------------------------------------------------------------


 

Limitation from such 4.99% limitation to such 9.99% limitation, the Beneficial
Ownership Limitation may not be further waived by the Holder. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 12 to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

 

13.          Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant. 
If any fraction of a Warrant Share would, except for the provisions of this
Section, be issuable upon exercise of this Warrant, the number of Warrant Shares
to be issued will be rounded up to the nearest whole share.

 

14.          Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

 

15.          Warrant Agent.  The Company shall serve as warrant agent under this
Warrant.  Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

16.          Miscellaneous.

 

(a)           The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant, if not registered, will have restrictions upon resale
imposed by state and federal securities laws.

 

(b)           Subject to the restrictions on transfer set forth on the first
page hereof, this Warrant may be assigned by the Holder. This Warrant shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and assigns. Subject to the preceding sentence, nothing in this
Warrant shall be construed to give to any Person other than the Company and the
Holder any legal or equitable right, remedy or cause of action under this
Warrant. This Warrant may be amended only in writing signed by the Company and
the Holder and their successors and assigns.

 

(c)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be determined in accordance with the
provisions of the Purchase Agreement.

 

(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to

 

7

--------------------------------------------------------------------------------


 

agree upon a valid and enforceable provision which shall be a commercially
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Warrant.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

BLUE CALYPSO, INC.

 

 

 

 

 

By:

/s/ Andrew Levi

 

Name:

Andrew Levi

 

Title:

Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To Blue Calypso, Inc.:

 

The undersigned is the Holder of Warrant No.                (the “Warrant”)
issued by Blue Calypso, Inc., a Delaware corporation (the “Company”). 
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

1.                                      The Warrant is currently exercisable to
purchase a total of                              Warrant Shares.

 

2.                                      The undersigned Holder hereby exercises
its right to purchase                                    Warrant Shares pursuant
to the Warrant.

 

3.                                      The holder shall pay the sum of
$                         to the Company in accordance with the terms of the
Warrant or by the cancellation of                Warrant Shares, in accordance
with the formula set forth in subsection 4(c), to exercise this Warrant with
respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in subsection 4(c).

 

4.                                      Pursuant to this exercise, the Company
shall deliver to the holder                                Warrant Shares in
accordance with the terms of the Warrant.

 

5.                                      Following this exercise, the Warrant
shall be exercisable to purchase a total of                              Warrant
Shares.

 

 

Dated:

                                 ,           

Name of Holder:

 

 

 

(Print)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

ACKNOWLEDGED AND AGREED
TO this        day of                       , 20     

 

 

 

BLUE CALYPSO, INC.

 

 

 

 

 

By:

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 the right
represented by the within Warrant to purchase                           shares
of Common Stock of Blue Calypso, Inc. to which the within Warrant relates and
appoints                                  attorney to transfer said right on the
books of Blue Calypso, Inc. with full power of substitution in the premises.

 

 

Dated:

                               ,          

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------